25th annual report from the Commission on monitoring the application of Community law (2007) (debate)
The next item is the report by Mrs Frassoni, on behalf of the Committee on Legal Affairs, on the 25th annual report from the Commission on monitoring the application of Community law (2007).
rapporteur. - (IT) Madam President, ladies and gentlemen, this is my third report on the application of Community law and I must say that - with all due respect for the considerable amount of work that we have done, together with the Commission - I do not think that we can declare ourselves to be particularly satisfied. I believe that there are basically three problems, which I would like to mention, and which have been drawn to your attention and, above all, to the attention of the Commission in our report.
As compared with the outset, I can see a tendency on the Commission's part to pay less attention to what Parliament does and asks, given that in contrast to previous practice we have received almost no reply to the questions that we have asked during the past two reports. I must say that this causes me a certain degree of frustration, since we had all agreed that the issue of the application of Community law was a priority in the 'better regulation' agenda.
We have encountered the following problems: the three fundamental issues that we discussed with the Commission were transparency, resources and the length of procedures.
We can see that with regard to the new point that we developed together, in other words the issue of transparency, progress has been rather slow and in fact, with the new regulations on access to documents, the opportunity for those who carry out infringement proceedings, or who request that infringement proceedings be opened, to find out why they have been closed or why they have been opened, is decreasing by any standards.
Secondly, I would like to talk about the issue of defining priorities: the definition of priorities, respect for and conduct of infringement proceedings must naturally involve decisions which are not merely technical but are also political and here, unfortunately, after the three or four years that we have been working on this point, we still have a problem with monitoring and the transparency mechanism, not only internally in other words, with regard to the Commission but also externally.
I would like to give you a couple of examples, particularly concerning Community law on the environment. We know that this is the main problem in the application of European law, and yet both from the point of view of resources and from the point of view of the priority given to this sector, we are still lagging significantly behind.
One of the most interesting issues, and one which was discussed in the most positive terms with the Commission, was that of the reduction in the time taken by proceedings, through a set of mechanisms that had been put forward and in part agreed with the Commission. On this issue too, however, we have remained at a stalemate due to a certain inertia, which I hope in the future can be resolved.
Also, another issue that we had debated at length with the Commission was the 'pilot project': this is a project whereby, when a citizen complains to the Commission, the complaint is forwarded to the Member State so that it can give some sort of response. The assessment that some Member States have given, particularly our Commissioner, Mr Tajani, regarding the operation of this pilot project, is relatively unsatisfactory; the fact that the Commission no longer writes directly to those who have been accused of a possible infraction greatly reduces the capacity of an administration that is guilty, let us say, of this alleged breach, to be motivated to respond.
Things are always that way: if an Italian ministry department writes to a region, that will certainly be less effective than a letter arriving directly from the Commission. This is the kind of criticism that has been made of the pilot project, but unfortunately the Commission has not given much of a response. Madam President, I reserve the right to come back in the second part of the debate, to respond to the comments that I am sure Vice-President Tajani will make.
Vice-President of the Commission. - (FR) Madam President, I am here today on behalf of President Barroso, who asked me to pass on his regrets that he is unable to attend this debate on our 2007 annual report on monitoring the application of Community law.
The Commission welcomes the support given by Parliament to the approach it adopted in its 2007 communication entitled 'A Europe of results - applying Community law'.
The Barroso Commission attaches great importance to the correct application of Community law, making it a top priority. That is why the Commission has made a special effort to improve its working methods for the benefit of citizens and businesses, as explained in the 2007 communication.
Previous Parliament resolutions have inspired a significant number of the initiatives introduced in the communication. Firstly, last January we introduced more frequent decision-making in infringement proceedings with the aim of speeding up cases; secondly, we launched the 'EU Pilot' project in 15 Member States last April to test a new method aimed at improving problem solving and the availability of information; thirdly, the main purpose of this initiative, which is close to Parliament's interests, is to better serve the interests of citizens and businesses with regard to questions and problems identified in the application of Community law, including infringements of this law; fourthly, the Commission will nonetheless continue to decide to prosecute infringements in the event of non-conformance within the framework of the 'EU Pilot' project, particularly through infringement proceedings; and fifthly, President Barroso has written to the chairman of Parliament's Committee on Legal Affairs, Mr Gargani, with details of the pilot project's performance in December 2008. This letter also confirmed the Commission's intention to send Parliament a detailed report on the project's first year of operation, and preparatory work on this has begun.
Following on from its communication, the Commission also adopted an annual report, which is more political; while it, too, points to the work done over the course of the last year, it also seeks to identify priorities for the application of Community law and a programme to put these priorities into practice.
The report constitutes an important and strategic statement by the Commission on a key aspect of the 'Better Lawmaking' programme. One of the aims of this initiative is to provide Parliament with more useful information to form a better framework for the interinsitutional discussions that follow.
Parliament has welcomed the identification of the priorities listed in the 2008 annual report, especially those concerning fundamental rights and quality of life. For the first time, the Commission has used its annual report to set more precise priorities for the various sectors. Our goal remains to focus our work more on actions that will yield more effective results in the interests of all citizens and businesses.
The action taken on the priorities identified last year and the progress made will be shown in this year's annual report, as well as the new priorities for 2009-2010.
Thank you. I am very interested to hear the contributions to this debate from the various Members, and I will give some answers to Mrs Frassoni at the end of the debate.
draftsman of the opinion of the Committee on Petitions. - Madam President, I should like to congratulate Ms Frassoni on her report. I think she and I now, over a period of two or three years, have enjoyed working together on this report on behalf of Parliament. That cooperation I have enjoyed; I do not enjoy the fact that we seem to end up every year repeating much the same things and having a certain sense that we are going round and round in circles.
It ought to be pretty simple, because this is about our citizens being able to see what European law is; when there is a problem, to be able to see what the enforcement process is; and, finally, to see the result of that enforcement. But, as it is, we seem to have to keep trying to invent new mechanisms all the time to actually deal with a process that is already there but is not obvious and is not transparent.
We have made some progress in that the beginning of the process, in the sense of making EU law understandable, has now been taken on board by the Commission, and I am pleased that we now see, with some regularity, so-called citizens' summaries prefacing pieces of legislation, so that we can all see - and those we represent can see - where we ought to be heading and what the law ought to achieve.
But when it comes to the enforcement process, we still seem to be in a position where the decision to enforce or not is less than obvious - why that decision may or may not be taken - and citizens are often left wondering. We have recently received a letter from somebody who had tried to get a piece of legislation enforced and is now so disgusted with the whole European set-up, having been pro-European, that they now support an anti-European party.
That is the point: if we do not get this right, we bring the whole of European law and the whole of our institutions into disrepute. It is as serious as that. All of us as Members, in these last days of this mandate, are spending our time tearing around, going from trialogue to trialogue and first-reading agreement to first-reading agreement, arguing about sets of words, the contents of sentences in legislation. That is great. But if, at the end of the day, it is not enforced in the way that our citizens expect, we might ask ourselves: what is the point?
All of our institutions have a responsibility concerning the monitoring of EU law. You, the Commission, have the primary responsibility, and I wish in a way that we did not have to have this debate in this style every year.
Madam President, one of the key principles governing the operation of the European Union is that the Member States accept the obligation to transpose and implement Community law. This principle is foundational to the process of integration. There is without doubt a need for continuous, active cooperation of the Commission and Member States in order to ensure rapid and effective answers to doubts raised by citizens and to criticise and rectify breaches in application of Community law. I welcome the declaration of the Commission on closer cooperation with the European Parliament in the area of reporting and application of Community law.
National courts play a fundamental role in applying Community law, and so I fully support the Commission's efforts at specifying additional training for judges, the legal profession and civil servants in the Member States. However, the effective application of Community law is still associated with serious challenges, including widespread delays in the transposition of directives.
One of the most important mechanisms which allow us to ascertain how, in reality, European law is applied, is the system of references for a preliminary ruling, the objective of which is to give national courts the opportunity to ensure uniform interpretation and application of European law in all Member States.
A fundamental problem with the procedure for references for a preliminary ruling is the time needed to receive an answer from the Court of Justice, which unfortunately is still around 20 months. The reason for this is always the same - translation of the trial dossiers into all the languages of the EU. This takes around nine months. Of course, these translations are extremely important, because they ensure wide access to the latest and most important European rulings and they increase legal confidence in the European Union. However, success or failure in the effective introduction of EU law will ultimately be determined by whichever institutional model is considered appropriate. Having the knowledge and the means is not everything. The will to take action is also needed.
Madam President, just as in previous years, the Commission has not responded to the issues raised in last year's resolution on monitoring the application of Community law, of which I was the author. In this respect there are three fundamental issues in which the lack of improvement remains a cause for concern: transparency, resources and the length of procedures.
Of the new cases of infringement in 2007, 1 196 concerned a failure to notify national measures relating to the transposition of Community directives. It is unacceptable that the Commission should grant itself 12 months to deal with these simple cases, which, apart from the necessity of a quick reaction, do not require any analysis or assessment. The 'EU Pilot' project, which was launched a year ago in 15 Member States to test the new method for reaction to complaints, could be extended to the other Member States, but the lack of information on assessment of its operation does not, unfortunately, allow Parliament to comment on this issue.
I regret to say that during this parliamentary term no significant progress has been made with regard to the role that Parliament should play in monitoring the application of Community law. In connection with this a call should be made for prompt implementation of the related reforms proposed by the Working Party on Reform, which enhance Parliament's capacity to monitor the application of Community law in Member States.
(ES) Madam President, for once I am glad that I am not the incumbent, glad that Mr Tajani has come, because Mr Tajani has the advantage of having been an MEP. I know that as a former Member of this House you have experienced the frustration that we have as MEPs regarding the application of Community law.
Well, in Parliament, we do have a tendency to take the Commission to task, but I think that we are setting the Commission an impossible brief, because all Community law and all application of Community law is based on indirect application.
In other words, the Commission has only a few officials in the central headquarters where it receives some complaints and has some options for action but, at the moment, the trend is to restrict budgetary powers, and so the Commission is not going to be able to act.
All Community law, and all application of Community law, is based on action by the national authorities: national parliaments, national courts and national civil servants.
Here, on this aspect, I do not believe that we can demand too much from the Commission. What we should do is to help the Commission, and I think that the report by Mrs Frassoni contains several points that may be useful in trying to make the application of Community law a reality. I am referring to the points on the correlation of national measures with directives, the cooperation of national parliaments and action by national courts.
Madam President, I wonder if Commissioner Tajani would agree that, in a sense, the biggest obstacle to the correct observation of Community law are in fact our national governments.
I will just give one example. About 20 years ago we agreed to have the four freedoms throughout the European Union. In my constituency there are many people of Italian origin, one of whom is a teacher and, obviously, a fluent Italian speaker. He returned to his family home in Italy and was forbidden to teach in his family's native country because his training was undertaken in England. That surely must be wrong, but there is nothing that we can do about it because the Italian authorities say - for whatever reason - that this is reserved for Italian nationals.
The British Government's behaviour at airports seems to me to be in flagrant breach of most European agreements. Is there something the Commission can do - maybe by making a plea, at the next summit, to our national governments to show a bit of European solidarity?
(ES) Madam President, over the last five years, as an MEP who is a member of the Committee on Petitions, I have examined hundreds and hundreds of petitions, complaints and questions regarding the environment, and I have seen the very limited extent of cooperation by the national authorities. One might even say that there is a real rebellion in progress by certain Member States against the application of the directive on natural habitats and other environmental directives.
We can see how inadequate the Commission's departments are; they have neither sufficient resources nor the political will to apply Community law in the most obvious of cases. All this goes on for so many years that, in the majority of cases, when infringement proceedings reach the European Court of Justice we are acting 'at the point of death', and so the law, in irreversible situations concerning the environment, achieves nothing.
Madam President, ladies and gentlemen, the draft resolutions under discussion today attach particular importance to the interests of citizens, and more specifically of complainants, in the application of Community law.
Within the limitations of its obligations in terms of confidentiality, the Commission is working to be more transparent and to publish more information in its annual report on the Europa website and in its correspondence.
The Commission is in the process of developing a joint European Union portal that should help citizens. It is looking at the best way of presenting useful information to citizens and directing them towards the information that best matches their interests.
The Commission is in the process of finalising its work explaining the principle of State liability for breach of Community law, which could help citizens to obtain reparation in the national courts.
In terms of complaints, the Commission confirms the importance that it attaches to the formalities, to efficient processing of complaints and to keeping complainants informed about the progress of their complaints. It also confirms its desire to find solutions as quickly as possible.
Finally, I would like to highlight, as has been rightly done by Mrs Wallis and Mr Medina Ortega, the importance of the national courts in the application of Community law. Work is being done by the Commission in several contexts, with national judges, as Mr Zwiefka said, to raise their awareness of the different aspects of Community law and ensure that they have all the tools they need to access the relevant information.
With regard to the new 'European Union pilot' method, it is not an additional stage in the procedure. This method enables us to quickly examine whether a solution can be found directly and quickly with the parties concerned in a Member State. It was constructed on the basis of the Commission's practice over the years, adding better commitment from the Commission and the Member States taking part in terms of organising contacts and the results to target.
There are many specific points raised in the draft report under discussion today. The Commission will provide explanations on the aspects that I am not able to respond to today in its response to the resolution.
Having said that, with regard to infrastructures, which are also part of my portfolio, I can only welcome the European Parliament's invitation to ensure that infringement proceedings are dealt with and, where appropriate, closed, as they prevent Member States from investing in infrastructures that could affect the implementation of the European Economic Recovery Plan.
Madam President, ladies and gentlemen, we welcome the common interest shown by Parliament and the Commission in the appropriate and correct application of Community law, in the interests of citizens and enterprises.
We confirm our joint assessment of the vital importance of this aspect of the 'Better Regulation' programme.
rapporteur. - (IT) Madam President, ladies and gentlemen, I would like to give my thanks to the President. It is very interesting that the Commissioner has chosen, out of all the resolution, the point which I, as rapporteur, am least pleased with, but nonetheless I welcome all the things that he has said and the commitments he has made on behalf of the Commission.
I also wanted to take this opportunity to point out a few problems which I hope can be tackled by the Commission. The first is a gradual reduction in the independence of the Directorates-General, subject to the combined effects of a legal service that is increasingly reluctant to go to Court and a General Secretariat that is increasingly reluctant to encourage the Member States; the examples that I could give are, alas, numerous.
There is also a real problem of ineffective control of the application of Community law because of a lack of resources: Madam President, in relation to a directive that we have studied in depth, which is Directive 2004/38/EC, there have been 1500 complaints. This is the directive on the free movement of citizens, and there have been 1500 complaints by citizens but only 19 infringement cases have been opened.
Next, with regard to the pilot project issue, I have already spoken about the problem of a reduction in persuasive force and the fact that the deadlines cannot always be shortened. Clearly, when issues are handled in the pilot project such as pollution that has already been confirmed, rules on hunting that obviously and openly conflict with Community rules, it cannot be claimed that the Member States are taking action, because this only serves to delay proceedings further.
Finally, Madam President, there is a problem which I consider to be worrying and which is relatively new, and that is the combined effect of the extreme formality, which is continuing to increase, of the replies given by the Commission, and the increasingly arbitrary nature of decisions. Recently, an infringement case was closed for reasons of political expediency - I am referring to the MoSE project. Clearly, when the concept of political expediency becomes involved in a monitoring process that ought to be, above all, a legal one, things can become complicated.
Finally, within our own institution, Parliament, we are faced with very serious problem because the reforms that we are about to debate and to vote on in May include proposals to significantly reduce the powers of the Committee on Petitions. This would be a very serious mistake, because a reduction in the power of petitions means a reduction in the power of citizens, of complaints and of the handling of infringements of Community law.
The debate is closed.
The vote will take place today.